

Exhibit 10.31




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November 16,
2018 (the “Effective Date”), between NCI Building Systems, Inc., a Delaware
corporation (the “Company”), and its wholly-owned subsidiary, NCI Group, Inc., a
Nevada corporation (“Employer”), and James Metcalf (“Employee”). The Company,
Employer and Employee are sometimes hereinafter collectively referred to as the
“Parties.”
BACKGROUND
Employer hires and retains in its employment such personnel as are required by
the Company and its other Affiliates, and makes its employees so retained
available to provide services to the Company and its Affiliates.
Effective as of the closing of those certain transactions contemplated by that
certain Agreement and Plan of Merger by and among Ply Gem Parent LLC, the
Company and for certain purposes, Clayton, Dubilier & Rice, LLC made as of July
17, 2018 (the “Merger”) Employee shall be appointed as Chairman and Chief
Executive Officer of the Company, and as such Employer and Employee have agreed
to reflect the terms and conditions of the employment of Employee by Employer,
and the duties and responsibilities of Employee, on the one hand, and of
Employer and the Company, on the other hand, to each other.
Capitalized terms not defined in the body of this Agreement have the meanings
set forth on the attached Appendix “A.”
AGREEMENT AMONG PARTIES
In consideration of the foregoing and of the mutual covenants and agreements set
forth in this Agreement, and subject to the terms and conditions set forth
herein, the Parties agree as follows:
1. Employment. During the term of this Agreement, Employer hereby agrees to
continue Employee in its employ, and Employee hereby agrees to remain in the
employ of Employer, pursuant to the terms and conditions set forth herein.
2. Duties and Authority. During the term of this Agreement, Employee shall serve
as the Chairman and Chief Executive Officer of the Company or such other more
senior position or title to which Employee is promoted, with those authorities,
duties and responsibilities customary to that position and such other
authorities, duties and responsibilities as the Board of Directors of the
Company (the “Board”) may reasonably assign Employee from time to time
commensurate with Employee’s position as Chairman and Chief Executive Officer of
the Company. Employee shall use Employee’s best efforts, including the highest
standards of professional competence and integrity, and shall devote
substantially all of Employee’s business time and effort in and to Employee’s
employment hereunder, and shall not engage in any other business activity which
would conflict with the rendition of Employee’s services hereunder, except that
Employee may hold directorships or related positions in charitable, educational,
for-profit or not-for-profit organizations to the extent expressly approved by
the Board (with Employee’s current positions on the board of directors of
Tenneco Inc. and the advisory board of Harvard University hereby approved), and
make passive investments, which do not unreasonably interfere with Employee’s
day-to-day performance of Employee’s responsibilities to the Company. During the
remaining term of this Agreement, the Company shall nominate Employee for
election to the Board each time Employee’s term as a member of the Board is
scheduled to expire.
3. Term. This Agreement shall be effective as of the Effective Date, and shall
remain in effect until November 16, 2021, subject to earlier termination or
extension as described below. The period from the Effective Date until this
Agreement shall have expired in accordance with this Section 3 or been
terminated in accordance with Section 5 is hereafter referred to as “the term
hereof” or “the term of this Agreement.” The term hereof shall be extended
automatically for an additional year as of November 16, 2021 and as of each
subsequent annual anniversary of such date (each such extension date is referred
to herein as a “Renewal Date”) unless at least one (1) year prior to any such
Renewal Date either Party shall have given notice to the other Party that the
term of this Agreement shall not be so extended. Notwithstanding any provision
of this Agreement to the contrary, if a Change in Control occurs, the term of
this Agreement shall be extended for a period of two (2) years after the date of
the occurrence of the Change in Control or Potential Change in Control, and, if
this Agreement does not terminate during such period, the last day of such
extended term shall become the applicable Renewal Date.
4. Compensation.
a. Base Salary. Employer shall pay Employee a base salary in the amount of not
less than $1,100,000.00 per year during the term hereof, payable in accordance
with Employer’s normal payroll procedures. The salary of Employee will be
reviewed for increase at least once annually by the Company and/or, to the
extent required, the Compensation Committee of the Board (the “Compensation
Committee”). In the event that any increase to Employee’s salary is required to
be approved by the Compensation Committee, such review shall be conducted by the
Compensation Committee at the same time as it reviews the salaries of other
senior executives of the Company, and any adjustment shall be solely within the
discretion of the Compensation Committee.





--------------------------------------------------------------------------------



b. Annual Bonus. During the term of this Agreement, Employee shall have a target
annual bonus opportunity equal to 135% of his base salary at the highest
annualized rate in effect during the year preceding payment of such bonus (the
“Target Bonus”). During the term of this Agreement, Employee shall participate
under the currently existing cash annual incentive plan of NCI Building Systems,
Inc., as amended and restated from time to time (the “Bonus Plan”) or, if the
Bonus Plan is amended, replaced or superseded, under any amended, replacement or
successor bonus program adopted for senior executives of the Company and its
Affiliates. Bonuses, if any, paid to Employee pursuant to the Bonus Plan shall
be paid after the end of each fiscal year of the Company at the same time as
bonuses are paid to other participants, but no later than March 15 of the
following calendar year. Employee understands that bonuses cannot be earned
under the Bonus Plan except as specifically set forth therein based on the level
of participation specified by the Compensation Committee in its discretion, but
acknowledging the target annual bonus opportunity set forth herein, and, if the
employment of a participant terminates for any reason prior to certain dates
specified in the Bonus Plan, no bonus shall be payable thereunder except as
expressly provided in this Section 4 and in Section 5 of this Agreement. In the
event that Employee’s employment terminates for any reason other than by the
Company for Cause, after the end of the fiscal year but before payment of the
bonus for that fiscal year, Employee shall be entitled to receive the amount of
the bonus that would have otherwise been payable under the Bonus Plan, as
determined by the Compensation Committee, on the date bonuses are paid to other
participants. Employee also understands that the Bonus Plan may be amended,
replaced, superseded or terminated at any time and from time to time by the
Board in its sole discretion, but in such event, Employee will still have the
opportunity to earn a bonus subject to the achievement of performance goals
established by the Compensation Committee at the target annual bonus level set
forth herein.
c. Long-Term Incentives. In connection with the closing of the Merger and as an
inducement to accept the employment offered under this Agreement, Employee shall
be awarded “Founders Awards” in the same types of awards, in the same proportion
thereof, as those provided to the Company’s other senior executive officers,
having a total grant date fair value equal to $4,300,000. Thereafter, awards in
each of the first calendar quarters of 2020 and 2021 in the same types of
awards, in the same proportion thereof, as those provided to the Company’s other
senior executive officers, with an annual target grant date fair value of
$4,500,000. Any such long-term incentive awards shall be granted pursuant to,
and subject to the terms and conditions of, NCI’s Amended and Restated 2003
Long-Term Incentive Plan, as amended, or any successor plan thereto (the “Equity
Plan”), and such other terms and conditions set forth in the applicable award
agreement, which award agreement shall be consistent with the terms and
conditions provided to the Company’s senior executive officers.
d. Signing Bonus. On the first payroll date following the Effective Date, the
Company shall pay Employee a cash payment equal to $600,000. Employee will be
required to repay the portion of the promotion bonus that Employee retained
after payment of taxes in respect thereof to the Company if Employee’s
employment with the Company is terminated by the Company for Cause. Such
repayment will be required to be paid to the Company within thirty (30) days of
Employee’s last day as an employee of the Company under circumstances requiring
such repayment as specified above.
f. Retirement, Health and Welfare Benefits.
(i) Employee shall be entitled to participate in and receive the health,
hospitalization, medical, dental, life insurance, accidental death, disability
and other insurance plans and benefits provided by Employer and the Company, and
to participate in the 401(k) and other qualified profit-sharing, deferred
compensation, pension, savings and other similar plans of Employer and the
Company, as and to the extent Employer and the Company provide such benefits
generally to other employees of Employer and the Company or to executive
employees of the Company. It is understood and agreed that such benefits may be
changed or discontinued from time to time in the sole discretion of Employer and
the Company. During the term of this Agreement, Employee shall be entitled to
five (5) weeks of vacation per year.
(ii) In addition to the foregoing, Employee shall be entitled to: on an annual
basis: a Company-provided executive physical; financial planning and tax
services (the cost of which shall not exceed $15,000 annually); and such other
perquisites as may otherwise be provided to the named executive officers of the
Company from time to time. To the extent that the Company institutes new
perquisites relating to these matters which are generally applicable for senior
executives of the Company, Employee shall receive such new perquisites on terms
and conditions consistent with those provided to such other senior executives of
the Company. The Company shall also provide Employee with a company-paid life
insurance policy having a face value equal to $3,300,000. Further, in connection
with the negotiation and execution of this Agreement and any equity awards
related thereto, the Company shall pay Employee’s attorneys’ fees in an amount
not to exceed $20,000.
g. Relocation Benefits. In connection with any relocation, at any time, of
Employee’s family’s primary residence to Cary, North Carolina, Employee shall
receive relocation benefits under the Company’s relocation policy for Tier I
employees.
5. Termination Payments.
a. Minimum Termination Compensation. Employee shall serve in an at-will capacity
and Employee, the Company and/or Employer may terminate the employment of
Employee at any time with or without Cause. Upon any termination of employment
of Employee for any reason other than as set forth in Section 5.b or Section
5.c, whether on, before or after the expiration of the term of this Agreement
(including any extension of the term hereof pursuant to the provisions of this
Agreement), Employee shall be entitled to receive (i) that portion of Employee’s
annual base salary, at the rate then in



--------------------------------------------------------------------------------



effect, earned by Employee or accrued for Employee’s account through the date of
the termination of Employee’s employment hereunder or for which Employee is
entitled to payment for events or circumstances occurring on or through the date
of termination of Employee’s employment, (ii) any bonus to which Employee is
entitled under the Bonus Plan pursuant to Section 4.b for the fiscal year ending
prior to the date of termination, (iii) reimbursement of business expenses
properly incurred in accordance with applicable Company policy prior to the date
of termination and (iv) subject to Section 5.f, any generally applicable vested
benefits to which Employee is entitled as a former employee under the employee
benefit plans of the Company and its Affiliates (collectively, the “Minimum
Termination Compensation”).
b. Payment Other than Following a Change in Control and Other than During a
Potential Change in Control Period.
(i) If Employee’s employment is terminated by the Company without Cause, or by
Employee for Good Reason, in either case other than within twenty-four (24)
months after a Change in Control and other than during a Potential Change in
Control Period, then, in addition to the Minimum Termination Compensation,
Employee shall be entitled to receive (A) two (2) times Employee’s annual base
salary at the highest annualized rate in effect during the one (1) year period
immediately preceding the date of termination (the “Base Severance Payment”),
(B) two (2) times Employee’s Target Bonus (the “Bonus Payment”), (C) a prorated
annual bonus under the Bonus Plan for the fiscal year in which the date of
termination occurs based upon the elapsed number of days in such fiscal year
through the date of termination applied to the bonus, if any, that would have
been earned by Employee for such fiscal year if Employee had remained employed
on the normal payment date of such bonus, based on actual performance under
applicable financial metrics and applying any discretionary factors in
substantially the same manner as such factors are applied to the senior
executive officers of the Company whose employment has not terminated (the “Pro
Rata Bonus”) and (D) a lump sum payment equal to Employee’s family premiums for
medical and dental coverage, at the active employee rate, that would otherwise
be payable for the period of coverage applicable to Employee (i.e., eighteen
(18) months) under the Consolidated Omnibus Budget Reconciliation Act of 1985,
currently embodied in Section 4980B of the Internal Revenue Code of 1986, as
amended (the “Code”) (the “COBRA Premium Payment”).
(ii) The Base Severance Payment and Bonus Payment shall be payable in
substantially equal installments on regular payroll dates over the two (2) year
period following the date of termination, except as otherwise set forth in
Section 25 hereof and subject to the next following sentence; provided that any
installments that would be paid if the Release Effective Date (as defined below)
were the date of termination shall be paid on the first payroll date after the
Release Effective Date, unless the Release Period (as defined below) begins in
one calendar year and ends in the subsequent calendar year, in which case such
installments shall be paid on the first payroll date in the subsequent calendar
year. Employee’s right to receive the Base Severance Payment, the Bonus Payment,
the Pro Rata Bonus, and the COBRA Premium Payment shall be conditioned on
Employee’s execution, delivery and non-revocation of a general release of any
and all claims against the Company and its Affiliates within thirty (30) days
following the date of termination (such release of claims, the “Release”; such
thirty (30) day period, the “Release Period”, and the effective date of the
Release, the “Release Effective Date”), which Release shall include the release
of claims attached hereto as Appendix B and such other terms and conditions as
may be mutually agreed by the Parties. The Pro Rata Bonus and COBRA Premium
Payment shall be paid in a lump sum not later than March 15th of the year
following the year in which the date of termination occurs.
c. Payment Following a Change in Control or During a Potential Change in Control
Period.
(i) If Employee’s employment is terminated by the Company without Cause, or by
Employee for Good Reason within twenty-four (24) months after a Change in
Control, then, in addition to the Minimum Termination Compensation, Employee
shall be entitled to receive (A) the Base Severance Payment, (B) three (3) times
the target annual bonus of Employee for the year in which the date of
termination occurs (the “CIC Bonus Payment”), (C) the Pro Rata Bonus, and (D)
the COBRA Premium Payment.
(ii) The CIC Bonus Payment shall be payable on the same schedule as the Bonus
Payment would have been paid, as described in Section 5.b. Employee’s right to
receive the Base Severance Payment, the CIC Bonus Payment, the Pro Rata Bonus
and the COBRA Premium Payment shall be conditioned on Employee’s execution,
delivery and non-revocation of the Release during the Release Period. The Pro
Rata Bonus and COBRA Premium Payment shall be paid in a lump sum not later than
March 15th of the year following the year in which the date of termination
occurs. Notwithstanding the payment provisions under 5.b(ii) and this 5.c(ii)
above, if Employee is entitled to payment of the Base Severance Payment and the
CIC Bonus Payment pursuant to Section 5.c(i), then, to the maximum extent
permissible under Section 409A (including, but not limited to, the application
of Treas. Reg. §1.409A-1(b)(4), Treas. Reg. §1.409A-1(b)(9)(iii) and Treas. Reg.
§1.409A-3(c) (clause (1) (in each case as and to the extent applicable)), the
Base Severance Payment and the CIC Bonus Payment shall be paid in a lump sum on
the first payroll date following the Release Effective Date, except as otherwise
set forth in Section 25 hereof (and any portion of the Base Severance Payment
and CIC Bonus Payment that is not capable of being paid at such time shall be
paid as provided in Section 5.b and Section 5.c as aforesaid, and subject to
Section 25).
(iii) In addition, if Employee’s employment is terminated by the Company without
Cause or by Employee for Good Reason during a Potential Change in Control
Period, then Employee will be entitled to the severance payments and termination
benefits set forth in Section 5.b, subject to the terms and conditions of such
Section (including payment schedules),



--------------------------------------------------------------------------------



and, if and when the Change in Control related to such Potential Change in
Control Period subsequently occurs, Employee will only be entitled to receive
the excess, if any, of (x) the CIC Bonus Payment over (y) the Bonus Payment,
with such portion of the CIC Bonus Payment to be paid subject to the terms and
conditions (including payment provisions) of Section 5.c.ii above.
d. Impact of Termination on Equity Awards. In the event of any termination of
Employee’s employment (either by Employee or the Company), the terms of the
applicable equity award agreements and Equity Plan pursuant to which such awards
were granted shall govern; provided, however, that if Employee resigns his
employment for any reason following the third anniversary of the Effective Date,
the Board may, in its sole discretion, determine that outstanding stock options
or other equity awards will continue to vest on their regularly scheduled
vesting dates (including, if such awards are performance-based, subject to
achievement of applicable performance metrics), through the third anniversary of
the effective date of Employee’s resignation, subject in all instances to
Employee’s continued compliance with all restrictive covenants to which Employee
may be subject (including without limitation those set forth in Section 7 of
this Agreement, except that in this instance the Restricted Period (as such term
is defined therein) shall be extended through such third anniversary).
e. Parachute Tax Limitation. Notwithstanding anything in this Agreement to the
contrary, if any amounts due to Employee under this Agreement and any other plan
or program or award of Employer, the Company or any Affiliate (collectively, the
“Payments”) constitute a “parachute payment” (as such term is defined in Section
280G(b)(2) of the Code) that would be subject to the excise tax imposed pursuant
to Section 4999 of the Code (the “Excise Tax”), the Payments shall be reduced to
the amount equal to (x) three times Employee’s “base amount,” as defined in
Section 280G(b)(3) of the Code, minus (y) one dollar, to the extent such a
reduction would result in Employee retaining a larger amount, on an after-tax
basis (taking into account federal, state and local income taxes and the Excise
Tax), than if Employee retained all of the Payments. The calculations to be made
with respect to this subsection shall be made by an accounting firm jointly
selected by the Company and Employee and paid by the Company, and in order to
avoid the imputation of any tax, penalty or interest under Section 409A of the
Code, the Payments shall be reduced or eliminated by first reducing or
eliminating the Base Severance Payment (in reverse order beginning with the
payments to be paid the farthest in time from the date Release Effective Date,
then each other lump sum cash severance or other payment due under this
Agreement, then by reducing or eliminating those payments or benefits which are
not payable in cash, in each case in reverse order beginning with the payments
to be paid the farthest in time from the date of the Change in Control).
f. No Duty to Mitigate Nor Offsets; No Other Severance; No Reduction for
Deferred Compensation. Notwithstanding anything in this Agreement to the
contrary, if Employee’s employment is terminated (whether or not following a
Change in Control of the Company), Employee shall have no duty to seek other
employment nor shall any payments made or to be made to Employee pursuant to
this Agreement be offset by any amount earned from other employment or for any
other reason. The payments and benefits to be provided to Employee pursuant to
this Section 5 upon termination of Employee’s employment shall constitute the
exclusive payments and benefits in the nature of severance or termination pay or
salary continuation and termination benefits which shall be due to Employee upon
a termination of employment and shall be in lieu of any other such payments
under any plan, program, policy or other arrangement which has heretofore been
or shall hereafter be established by the Company or any of its Affiliates. The
calculations of the Minimum Termination Compensation, Base Severance Payment,
Bonus Payment, Pro Rata Bonus, COBRA Premium Payment, and the CIC Bonus Payment
shall be made without reduction for any voluntary deferral of compensation made
by Employee.
g. Full Satisfaction of Obligations. Payment by Employer or the Company of the
amounts owed to Employee pursuant to this Section 5 shall fully satisfy all
obligations of Employer and the Company to Employee under this Agreement if the
employment of Employee is terminated hereunder prior to the expiration of the
term of this Agreement, and all obligations of Employer and Employee to each
other set forth in Sections 1 through 4 of this Agreement shall terminate and be
of no further force or effect as of the date of termination. No termination of
employment hereunder, whether by Employer or Employee and whether with or
without Cause or Good Reason, shall terminate the provisions of Sections 6 or 7
or any subsequent sections of this Agreement and each of such sections shall
remain in full force and effect as binding obligations of the Parties in
accordance with their express terms.
6. Business Disclosures. Employee acknowledges that Employee has had and will
have access to and has or will become familiar with all or substantially all of
the Confidential Information of the Company and its Affiliates. As a material
inducement to the Company and Employer to enter into this Agreement and to pay
to Employee the compensation stated herein, Employee covenants and agrees that
Employee will not, at any time during or following the termination of Employee’s
employment with the Company, directly or indirectly divulge or disclose for any
purpose whatsoever any Confidential Information that has been obtained by or
disclosed to Employee in connection with Employee’s employment with the Company
or any of its Affiliates. If Employee is required in or pursuant to any legal,
judicial or administrative proceeding (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Employee shall
notify, as promptly as practicable, the Company of such request or requirement
so that the Company, at its expense, may seek an appropriate protective order or
waive compliance with the provisions of this Agreement, and/or take any other
action deemed appropriate by the Company. If, in the absence of a protective
order or the receipt of a waiver hereunder, Employee is compelled or required by
law or the order of any governmental, regulatory or self-regulatory body to
disclose the Confidential Information, Employee may disclose only that portion
of the requested Confidential Information which Employee is compelled or
required to disclose, and Employee will



--------------------------------------------------------------------------------



exercise Employee’s reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information.
7. Non-Competition; Non-Solicitation; Non-Disparagement and Non-Interference.
a. Employee shall not, directly or indirectly and whether on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, engage in or be an owner, director, officer, employee, agent,
consultant or other representative of or for, or lend money or equipment to or
otherwise support, any business that manufactures, engineers, markets, sells or
provides, within a 250-mile radius of any then-existing manufacturing facility
of the Company and its subsidiaries and Affiliates, metal building systems or
components (including, without limitation, primary and secondary framing
systems, roofing systems, end or side wall panels, insulated metal panels,
sectional or roll-up doors, windows, or other metal components of a building
structure), coated or painted steel or metal coils, coil coating or coil
painting services, or any other products or services that are the same as or
similar to those manufactured, engineered, marketed, sold or provided by the
Company or its subsidiaries and such Affiliates during the period of employment
of Employee. Ownership by Employee of equity securities of the Company, or of
equity securities in other public or privately-owned companies that compete with
the Company constituting less than 1% of the voting securities in such
companies, shall be deemed not to be a breach of this covenant. Employee agrees
and stipulates that in any action or claim brought by Employee or in any action
or claim brought against Employee involving the provisions of this Section 7,
Employee hereby waives any claim or defense that the above non-competition
covenants are unenforceable, void or voidable, for any reason, including, but
not limited to, fraud, misrepresentation, illegality, unenforceable restraint of
trade, failure of consideration, illusory contract, mistake, or any other
substantive legal defense.
b. Employee shall not, directly or indirectly and whether on Employee’s own
behalf or on behalf of any other person, partnership, association, corporation
or other entity, either (i) seek to hire or solicit the employment or service of
any employee, agent or consultant of the Company or its Affiliates in a
commercial capacity; (ii) in any manner attempt to influence or induce any
employee, agent or consultant of the Company or its Affiliates to leave the
employment or service of the Company or its Affiliates; (iii) use or disclose to
any person, partnership, association, corporation or other entity any
information concerning the names and addresses of any employees, agents or
consultants of the Company or its Affiliates unless such use or disclosure is of
a personal nature, is requested by the Company or is required by due process of
law; or (iv) call upon, solicit, divert or attempt to call upon, solicit or
divert the business of any customer, vendor or acquisition prospect of the
Company or any of its Affiliates with whom Employee dealt, directly or
indirectly, during Employee’s engagement with the Company or its Affiliates.
Employee shall not be prohibited from hiring or soliciting the employment or
service of an agent or consultant of the Company or its Affiliates for purposes
which do not violate Section 7 of this Agreement. Employee agrees and stipulates
that in any action or claim brought by Employee or in any action or claim
brought against Employee involving the provisions of this Section 7, Employee
hereby waives any claim or defense that the above non-solicitation covenants are
unenforceable, void or voidable, for any reason, including, but not limited to,
fraud, misrepresentation, illegality, unenforceable restraint of trade, failure
of consideration, illusory contract, mistake, or any other substantive legal
defense.
c. To the extent permitted by the law, Employee agrees to refrain from any
criticisms or disparaging comments about the Company or any Affiliates
(including any current officer, director or employee of the Company), and
Employee agrees not to take any action, or assist any person in taking any other
action, that is adverse to the interests of the Company or any Affiliate or
inconsistent with fostering the goodwill of the Company and its Affiliates;
provided, however, that nothing in this Agreement shall apply to or restrict in
any way the communication of information by the Company or Employee to any state
or federal law enforcement, regulatory or judicial agency or official or to the
Board or senior management of the Company or require notice to the Company
thereof, and Employee will not be in breach of the covenant contained above
solely by reason of testimony which is compelled by process of law. To the
extent permitted by the law, the Company and any Affiliates agree to (i) refrain
from making or endorsing any public criticisms or public disparaging comments
about Employee and (ii) direct its current officers not to make or endorse any
disparaging or negative remarks or statements (whether oral, written, or
otherwise) about Employee; provided, however, that nothing in this Agreement
shall apply to or restrict in any way the communication of information by the
Company or Employee to any state or federal law enforcement, regulatory,
Congressional or judicial agency, body or official or to the Board or senior
management of the Company or require notice to the Company thereof, and the
Company will not be in breach of the covenant contained above by reason of
testimony which is compelled by process of law. Nothing in this paragraph
restricts, or is intended to restrict, any rights of Employee that cannot be
lawfully restricted. Nothing in this Agreement shall be interpreted in a manner
that limits or restricts Employee from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F promulgated under the
Securities Exchange Act of 1934, as amended).
The foregoing covenants in this Section 7 shall remain in effect (i) during the
period of employment of Employee by the Company and Employer, and (ii) for a
period of two (2) years following Employee’s termination of employment (whether
initiated by Employee or by the Company or Employer) for any reason (the
“Restricted Period”). The foregoing covenants in Section 6 and this Section 7
shall not apply to Employee’s good faith performance of his duties during the
term of this Agreement for the benefit of the Company or its Affiliates.
8. Consideration for Covenants; Reasonableness. Employee acknowledges and agrees
as follows:



--------------------------------------------------------------------------------



a. The Confidential Information of the Company and its Affiliates is unique and
was developed or acquired by them through the expenditure of valuable time and
resources; that Employer, the Company and their Affiliates derive independent
economic value from this Confidential Information not being generally known to
the public or to other persons who can obtain economic value from its disclosure
or use; that Employer, the Company and their Affiliates have taken all prudent
and necessary measures to preserve the proprietary and confidential nature of
its Confidential Information, and that the covenants set forth in Sections 6 and
7 are the most reasonable, efficient and practical means to protect the
Confidential Information.
b. The covenants set forth in Sections 6 and 7 are necessary to protect the
goodwill of the Company and its Affiliates during the employment of Employee
hereunder, and to ensure that such goodwill will be preserved and continued for
the benefit of the Company and its Affiliates after Employee’s employment
terminates.
c. Due to the nature of the business as heretofore conducted by the Company and
its Affiliates and as contemplated to be continued and conducted by the Company
and its Affiliates, the scope and the duration of the covenants set forth in
Sections 6 and 7 of this Agreement are in all respects reasonable.
d. The covenants set forth in Sections 6 and 7 each constitute a separate
agreement independently supported by good and adequate consideration and that
each such agreement shall be severable from the other provisions of this
Agreement and shall survive this Agreement. The existence of any claim or cause
of action of Employee against Employer or the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer and the Company of the covenants and agreements of Employee set
forth in Sections 6 and 7.
9. Surrender of Books and Records. Employee shall on the termination of
Employee’s employment in any manner immediately surrender to the Company all
lists, books, and records and other documents incident to the business of the
Company and its Affiliates, and all other property belonging to any of them, it
being understood that all such lists, books, records and other documents are the
property of the Company and its Affiliates; provided, however, that Employee
shall be permitted to retain a copy of his contacts and calendar as well as a
copy of all publicly filed plans and agreements, benefit plans in which Employee
participates, employee handbooks applicable to Employee and statements of
Employee’s compensation and benefits that have been provided to Employee by the
Company, its Affiliates or any of their designated plan service providers.
10. Waiver of Breach. The failure of the Company, Employer or Employee at any
time to require performance by the other of any provision hereof shall in no way
affect any of their respective rights thereafter to enforce the same, nor shall
the waiver by the Company, Employer or Employee of any breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of any provision
or as a waiver of the provision itself.
11. Remedies. In the event of Employee’s breach, or threatened breach, of any
term or provision contained in Sections 6 or 7 of this Agreement, Employee
agrees that the Company and its Affiliates shall suffer irreparable harm not
compensable by damages or other legal remedies, and that accordingly the Company
and/or Employer shall be entitled to both temporary and permanent injunctive
relief without the necessity of independent proof by it as to the inadequacy of
legal remedies or the nature or extent of the irreparable harm suffered by it.
The right of the Company and/or Employer to such relief shall not be construed
to prevent it from pursuing, either consecutively or concurrently, any and all
other legal or equitable remedies available to it for such breach or threatened
breach, specifically including, without limitation, the recovery of monetary
damages. Without limiting the generality of the relief that may be sought by the
Company and/or Employer pursuant to this Section 11, if Employee intentionally
and materially violates any provision of Section 6 or 7, the Company may, after
(a) giving written notice to Employee of the Board’s reasonable, good faith
belief that Employee has or is intentionally and materially violating any of the
covenants contained in Section 6 or 7, upon delivery to Employee of a certified
copy of a resolution of the Board adopted by the affirmative vote of a majority
of the entire membership of the Board following a meeting at which Employee was
given an opportunity to be heard on at least five (5) business days’ advance
written notice finding that Employee was guilty of such conduct and specifying
the particulars thereof, and (b) thereafter giving Employee 15 business days in
which to cease and cure such violation, and Employee fails to cease and desist
from such violation and/or does not, in the Board’s reasonable and good faith
determination, cure such violation, immediately cease all payments that it may
be providing to Employee pursuant to this Agreement and, at the reasonable and
good faith demand of the Company and/or Employer, Employee shall be required to
repay the severance payments that have been paid to Employee after such breach
pursuant to Section 5 to the extent that the Company and/or Employer reasonably
and in good faith determines that such repayment does not exceed the damages
caused thereby; provided, however, that the foregoing shall be in addition to
such other remedies as may be available to the Company and shall not be deemed
to permit Employee to forego or waive such payments in order to avoid his
obligations under Section 6 or 7; provided, further, that any Release previously
executed by Employee shall continue in effect except that any such Release shall
not preclude Employee from challenging, defending against, or asserting any
claim, fact or circumstance related Company’s and/or Employer’ breach of this
provision.
12. Severability. It is the desire and intent of the Parties that the provisions
of Sections 6 and 7 be enforced to the fullest extent permissible under the laws
and public policies of each jurisdiction in which enforcement is sought. If any
provision of Sections 6 or 7 relating to the time period, scope of activities or
geographic area of restrictions is declared by a court of competent jurisdiction
to exceed the maximum permissible time period, scope of activities or geographic
area, the same



--------------------------------------------------------------------------------



shall be reduced to the maximum which such court deems enforceable. If any
provisions of Sections 6 and 7 other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the intentions and
agreement of the Parties. Furthermore, if any other provision contained in this
Agreement should be held illegal, invalid or unenforceable in whole or in part
by a court of competent jurisdiction, then it is the intent of the Parties
hereto that the balance of this Agreement be enforced to the fullest extent
permitted by applicable law and, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement, a provision as similar in its terms to such invalid provision as may
be possible and be legal, valid, and enforceable.
13. Attorneys’ Fees. In the event of any suit or judicial proceeding (other than
an arbitration proceeding) between the Parties hereto with respect to this
Agreement, the court in which such suit is decided may award reasonable
attorneys’ fees and costs, as actually incurred and including, without
limitation, attorneys’ fees and costs incurred in appellate proceedings to the
party that prevails in such dispute; provided, however, that in respect of a
suit that arises in respect of matters occurring during a Potential Change in
Control Period or following a Change in Control, only Employee will be entitled
to recover the attorneys’ fees and costs under the circumstances described in
this Section.
14. Survival. Notwithstanding anything to the contrary contained herein, the
provisions of this Agreement that contemplate performance by the Parties
following termination of this Agreement (including without limitation Sections
5-7 and 28 hereof) shall survive the termination of this Agreement.
15. Notice. All notices hereunder shall be in writing and shall be delivered
personally, sent by facsimile transmission or sent by certified, registered or
overnight mail, postage prepaid. Such notices shall be deemed to have been duly
given upon receipt, if personally delivered, upon telephonic confirmation of
receipt if sent by facsimile transmission, and if mailed, five (5) days after
the date of mailing (two (2) days in the case of overnight mail), in each case
addressed to the Parties at the following addresses or at such other addresses
as shall be specified in writing and in accordance with this Section:

If to Employee:Address shown on the employment records of the CompanyIf to the
Company or Employer:NCI Building Systems, Inc.
10943 North Sam Houston Parkway West
Houston, Texas 77064
Telecopier: (281) 477-9670
Attention: Executive Vice President, General Counsel & Corporate Secretary



16. Entire Agreement. This Agreement, together with the execution copies of the
agreements attached as exhibits hereto and any rights to indemnification or
advancement (including pursuant to the Indemnification Agreement (as defined in
Section 28 below)), supersedes any and all other agreements, either oral or
written, between the Parties hereto with respect to the subject matter hereof,
including without limitation the Prior Agreement, and contains all of the
covenants and agreements between the Parties with respect thereto. Except as
expressly provided herein, the specific arrangements referred to herein are not
intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board at any
time, or to limit or reduce any compensation or benefits to which Employee would
be entitled but for the Agreement.
17. Modification. No change or modification of this Agreement shall be valid or
binding upon the Parties hereto, nor shall any waiver of any term or condition
in the future be so binding, unless such change or modification or waiver shall
be in writing and signed by the Parties hereto.
18. Governing Law and Venue. This Agreement, and the rights and obligations of
the Parties hereunder, shall be governed by and construed in accordance with the
laws of the State of Texas and venue for any action pursuant hereto shall be in
the appropriate state or federal court in Harris County, Texas.
19. Acknowledgment Regarding Counsel. Each of the Parties to this Agreement
acknowledges that each of them has had the opportunity to seek and has sought
counsel to review this Agreement and to obtain and has obtained the advice of
such counsel relating thereto.
20. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which shall constitute one and the same
document.
21. Assignment. Subject to compliance with the provisions of this Agreement,
each of the Company and Employer shall have the right to assign this Agreement
and its obligations hereunder to any of their Affiliates. No such assignment
shall



--------------------------------------------------------------------------------



operate to relieve Employer, the Company or any successor assignor from
liability hereunder, and this Agreement shall remain an enforceable obligation
of Employer, the Company and each such successor. The rights, duties and
benefits to Employee hereunder are personal to him, and no such right or benefit
may be assigned by him. For purposes of this Agreement, all references herein to
Employer and the Company is deemed to be also a reference to any Affiliate of
Employer or the Company that either has or is required to assume the obligations
of the Company pursuant to this section.
22. Tax Withholding. The Company and/or Employer, as appropriate, may withhold
from any payments or benefits payable under this Agreement all federal, state,
city or other taxes required to be withheld pursuant to any law or governmental
regulation or ruling.
23. Joint and Several Obligations. The duties and obligations of Employer and
the Company set forth herein shall be the joint and several obligations of each
of them.
24. Payment to Estate. If Employee dies prior to full satisfaction of the
obligations owed to Employee under this Agreement, any monies that may be due
Employee under this Agreement as of the date of Employee’s death will be paid to
Employee’s estate.
25. Section 409A.
a. If Employee is a “specified employee,” as such term is defined in Section
409A and determined as described below in this Section 25(a), and if any portion
of the Base Severance Payment, Bonus Payment or CIC Bonus Payment is subject to
Section 409A, the character and timing of the payment thereof shall be as
determined in this Section 25(a). It is hereby specified that as much of the
Base Severance Payment, Bonus Payment or CIC Bonus Payment as can be paid
without the application of Section 409A(a)(2)(B)(i) and Treas. Reg. §1.409A-1(i)
shall be paid at times consistent with Section 5.b or Section 5.c as applicable
and without application of this Section 25. The remaining portion of the Base
Severance Payment, Bonus Payment or CIC Bonus Payment shall not be payable
before the earlier of (i) the date that is six (6) months after Employee’s
termination, (ii) the date of Employee’s death, or (iii) one or more dates that
otherwise comply with the requirements of Section 409A. Employee shall be a
“specified employee” for the twelve-month period beginning on April 1st of a
year if Employee is a “key employee” as defined in Section 416(i) of the Code
(without regard to Section 416(i)(5)) as of December 31 of the preceding year or
using such dates as designated by the Compensation Committee in accordance with
Section 409A and in a manner that is consistent with respect to all of the
Company’s nonqualified deferred compensation plans. For purposes of determining
the identity of specified employees, the Compensation Committee may establish
such procedures as it deems appropriate in accordance with Section 409A.
b. Employee and the Company agree that this Agreement is intended to comply with
or be exempt from Section 409A and that any ambiguous provisions will be
construed in a manner that is compliant with or exempt from the application of
Section 409A. Without limiting the generality of the immediately preceding
sentence, it is intended that the CIC Bonus Payment and the Pro Rata Bonus shall
be “short-term deferrals” within the meaning of Treas. Reg. §1.409A-1(b)(4) that
are exempt from Section 409A. For purposes of Section 409A, each installment in
a series of installment payments is intended to be a separate payment.
26. Captions. The captions, headings, and arrangements used in this Agreement
are for convenience only and do not in any way affect, limit, amplify, or modify
the terms and provisions hereof.
27. Binding Effect. This Agreement shall be binding upon the Parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and assigns.
28. Indemnification. The Company will indemnify Employee in accordance with the
terms of that certain Indemnification Agreement entered into by and between the
Company and Employee dated as of [the date of this Agreement] in connection with
his appointment as Chairman and Chief Executive Officer of the Company, as the
same may be amended from time to time by the parties thereto, and will also
indemnify Employee in accordance with the terms of that certain indemnification
agreement previously entered into by and between the Company and Employee in
connection with Employee’s appointment to the Board in the form executed by all
other members of the Board as publicly filed from time to time (together, the
“Indemnification Agreements”). The indemnification provided by this Section 28
does not limit, and is not exclusive of, any other rights to which Employee may
be entitled under the articles of incorporation, charter, bylaws, or the
regulations of the Company or any Affiliate, or any agreement, vote of
shareholders or disinterested directors, or otherwise, both as to action in
Employee’s official capacity and as to action in another capacity while holding
such office (including as a director, trustee, agent or fiduciary of the Company
or any subsidiary or benefit plan thereof), and will continue as to Employee
after Employee has ceased to be a director, trustee, officer, employee or agent
and will inure to the benefit of Employee’s heirs, executors, and
administrators. In particular, and without limiting Employee’s rights under this
Section 28, Employee will additionally be entitled to the full benefit of any
indemnification agreement provided by the Company or its Affiliates to its
officers and directors and Employee shall participate in any director or officer
insurance maintained by the Company and its Affiliates.
[Signature Page Follows]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date set forth herein.
EMPLOYEE
/s/James Metcalf
James Metcalf
NCI BUILDING SYSTEMS, INC.
By: /s/Todd R. Moore
Todd R. Moore
Executive Vice President
and General Counsel
NCI GROUP, INC.
By: /s/Todd R. Moore
Todd R. Moore
Executive Vice President
and General Counsel









--------------------------------------------------------------------------------



APPENDIX A
DEFINITIONS
The following terms have the indicated meanings for purposes of this Agreement:
(a) “Affiliate” means any entity controlled by, controlling or under common
control with a person or entity.
(b) “Bonus Plan” has the meaning set forth in Section 4.b.
(c) “Cause” shall mean any of the following occurring after the Effective Date:
(i) Employee’s willful and continued failure to substantially perform Employee’s
duties and other obligations under this Agreement, if such failure continues for
a period of thirty (30) days after written notice by the Company of the
existence of such failure; (ii) Employee’s willful and material violation of the
Company or Employer’s code of conduct, which violation is not cured within
thirty (30) days after written notice by the Company of the existence of such
violation; provided however, that only one such notice by the Company need be
sent and, if such failure re-occurs thereafter, no further notice and
opportunity to cure such failure shall be required; (iii) the willful engaging
by Employee in gross misconduct materially and demonstrably injurious to the
Company, as determined by the Company; or (iv) Employee’s conviction for
committing an act of fraud, embezzlement, theft or other act constituting a
felony (which shall not include any act or offense involving the operation of a
motor vehicle); provided, however, that the Board or the then current Lead
Independent Director of the Board (if any) must first provide to Employee
written notice clearly and fully describing the particular acts or omissions
which the Board or the then current Lead Independent Director of the Board (if
any) reasonably believes in good faith constitutes Cause hereunder, and
providing an opportunity, within thirty (30) days following the receipt of such
notice, to meet in person with the Board or the then current Lead Independent
Director of the Board (if any) to explain the alleged acts or omissions relied
upon by the Board and, to the extent practicable, to cure such acts or
omissions. For purposes of this Agreement, any termination of Employee’s
employment for Cause shall be effective only upon delivery to Employee of a
certified copy of a resolution of the Board, adopted by the affirmative vote of
a majority of the entire membership of the Board following a meeting at which
Employee was given an opportunity to be heard on at least five (5) business
days’ advance written notice, finding that Employee was guilty of the conduct
constituting Cause, and specifying the particulars thereof. Further, for the
purposes of this Agreement, no act or failure to act on Employee’s part shall be
considered willful unless done, or omitted from being done, by Employee not in
good faith and without reasonable belief that Employee’s action or omission was
in the best interest of the Company.
(d) “Change in Control” of the Company means the first occurrence of any of the
following events following the Effective Date:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25 percent or more of the combined voting
power of the Company’s then outstanding securities, excluding (x) any such
acquisition by any person that owns such percentage of the Company’s then
outstanding securities as of the Effective Date (a “Controlling Person”) and (y)
any acquisition of the Company’s then outstanding securities following the
Effective Date by a person which is inadvertent and/or otherwise not entered
into for the purpose of, and does not have the effect of, changing or
influencing the control of, the Company (including, but not limited to, the sale
of securities by a Controlling Person in the public market) (clause (x) or (y),
a “Non-Control Transaction”);
(ii) as a result of, or in connection with, any tender offer or exchange offer,
merger, or other business combination (a “Transaction”), the persons who were
directors of the Company immediately before the Transaction (each, an “Incumbent
Director”) shall cease to constitute a majority of the Board or the board of
directors or any successor to the Company (or, if applicable, the parent thereof
resulting from the Transaction); provided that any director elected or nominated
for election to the Board (or such board) by a majority of the Incumbent
Directors then still in office shall be deemed to be an Incumbent Director for
purposes of this clause (ii), except that any member of the Board whose initial
assumption of office occurs as a result of (including by reason of the
settlement of) an actual or threatened proxy contest, election contest or other
contested election of directors shall in no event be considered an Incumbent
Director;
(iii) the Company is merged or consolidated with another person, or transfers
substantially all of its assets to another person, and immediately following the
merger, consolidation or transfer either (x)(I) less than 50 percent of the
outstanding voting securities of the acquiring, surviving or resulting person
(as applicable) shall then be owned in the aggregate by the former stockholders
of the Company or (II) 50 percent or more of the outstanding voting securities
of the acquiring, surviving or resulting person (as applicable) shall then be
owned in the aggregate by the former stockholders of the Company but other than
in substantially the same relative proportions as immediately prior to such
transaction, and in each case excluding a Non-Control Transaction or (y) the
individuals who were members of the Incumbent Board immediately prior to the
agreement providing for such transaction constitute less than a majority of the
members of the board of directors of the acquiring, surviving or resulting
person (as applicable), or, if applicable the ultimate parent entity of such
person, and in each case excluding a Non-Control Transaction; or



--------------------------------------------------------------------------------



(iv) a tender offer or exchange offer is made and consummated for the ownership
of securities of the Company representing 25 percent or more of the combined
voting power of the Company’s then outstanding voting securities (excluding a
Non-Control Transaction).
In addition, and for avoidance of doubt, in no event shall a Change in Control
be deemed to have occurred (a) solely as a result of investment funds affiliated
with Clayton, Dubilier & Rice, LLC selling in the public market equity
securities held by them as of the Effective Date or (b) solely as a result of
the closing of the Merger.
Notwithstanding anything in this definition, to the extent that any payment or
benefit provided for under this Agreement constitutes “nonqualified deferred
compensation” (within the meaning of Section 409A of the Code) that is payable
as a result of (either directly or indirectly) a Change in Control shall only be
payable if such Change in Control also constitutes a “change in control event”
within the meaning of Section 409A of the Code.
(e) “Confidential Information” means all information, whether oral or written,
previously or hereafter developed, that relates to the business as heretofore
conducted by the Company, or which is hereafter otherwise acquired or used by
the Company or its subsidiaries and Affiliates, that is not generally known to
others in the Company’s area of business or, if known, was obtained wrongfully
by such other person or entity or with knowledge that it was proprietary or
confidential information of or relating to the business as heretofore conducted
by the Company or of or relating to the business of the Company or its
subsidiaries and Affiliates. Confidential Information shall include, without
limitation, trade secrets, methods or practices, financial results or plans,
customer or client lists, personnel information, information relating to
negotiations with clients or prospective clients, proprietary software,
databases, programming or data transmission methods, or copyrighted materials
(including without limitation, brochures, layouts, letters, art work, copy,
photographs or illustrations). It is expressly understood that the foregoing
list shall be illustrative only and is not intended to be an exclusive or
exhaustive list of Confidential Information.
(f) “Director Cause” means (i) for any breach of Employee’s duty of loyalty to
the Company or such subsidiary or the stockholders thereof; (ii) an acts or
omissions not in good faith or which involve intentional misconduct or a knowing
violation of the law; or (iii) for any transaction from which Employee derived
an improper personal benefit. For purposes of this Agreement, the existence of
Director Cause shall be effective only upon delivery to Employee of a certified
copy of a resolution of the Board, adopted by the affirmative vote of a majority
of the entire membership of the Board following a meeting at which Employee was
given an opportunity to be heard on at least five (5) business days’ advance
written notice, finding that Employee was guilty of the conduct constituting
Director Cause, and specifying the particulars thereof.
(g) “Good Reason” means any of the following events that occurs without
Employee’s prior written consent after the Effective Date:
(i) any material reduction in the amount of Employee’s then current base salary
or target bonus opportunity, in either case other than as part of a reduction of
less than ten percent (10%) applied generally across-the-board to all of the
senior executive officers of the Company;
(ii) (A) a material reduction in Employee’s title; or (B) a material, adverse
reduction in the duties or responsibilities of Employee relative to Employee’s
duties or responsibilities as described in Section 2 hereof; (which for the
avoidance of doubt shall be deemed to have occurred upon a Change in Control
pursuant to which the Company becomes a wholly owned division, unit or
subsidiary of the acquiring company);
(iii) the breach or failure by the Company or Employer to perform any of its
material covenants contained in this Agreement (including the failure to
nominate Employee to the Board or the removal of Employee from the Board other
than for Director Cause);
(iv) any relocation of Employee’s principal place of employment by more than
fifty (50) miles, as long as such relocation increases Employee’s normal daily
commute excluding, for the avoidance of doubt, the expected relocation
referenced in Section 4(c)(ii) of this Agreement); or
(v) the Company’s failure to cause any successor to all or substantially all of
the business or assets of the Company and/or the Employer to expressly agree to
assume the obligations of the Company and/or the Employer under this Agreement,
unless such assumption occurs automatically by operation of law.
In order for a termination of Employee to constitute a termination for Good
Reason, Employee must notify the Company of the circumstances claimed to
constitute Good Reason in writing not later than the ninetieth (90th) day after
such circumstances have arisen or occurred and must provide the Company with at
least thirty (30) days within which to cure such circumstances before
terminating employment, and, failing a cure, Employee must terminate Employee’s
employment within thirty (30) days following the expiration of such cure period.
(h) “Potential Change in Control” of the Company shall be deemed to have
occurred, if:
(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control of the Company;



--------------------------------------------------------------------------------



(ii) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control of the Company; or
(iii) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
(i) “Potential Change in Control Period” means the period beginning on the date
the Potential Change in Control occurs and ending as of the earlier of (i) the
date on which a Change in Control occurs or (ii) the date the Board makes a good
faith determination that the risk of a Change in Control has terminated. In
addition, Employee’s employment shall be deemed to have been terminated during a
Potential Change in Control Period if such termination occurs prior to a Change
in Control and such termination is by the Company other than for Cause and is
(x) at the request of the counterparty in such Change in Control or (y)
otherwise reasonably in anticipation of such Change in Control, provided that
such Change in Control actually occurs.
(j) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
Appendix B General Release


Release and Waiver of Claims. In consideration of the payments and benefits to
which you are entitled under that certain Agreement, effective as of November
16, 2018 to which you, NCI Building Systems, Inc., and NCI Group, Inc. (the
“Companies”) are parties (the “Agreement”), you hereby waive and release and
forever discharge each of the Companies and their respective parent entities,
subsidiaries, divisions, limited partnerships, affiliated corporations,
successors and assigns and their respective past and present directors,
managers, officers, stockholders, partners, agents, employees, insurers,
attorneys, and servants each in his, her or its capacity as such, and each of
them, separately and collectively (collectively, “Releasees”), from any and all
existing claims, charges, complaints, liens, demands, causes of action,
obligations, damages and liabilities, known or unknown, suspected or
unsuspected, whether or not mature or ripe, that you ever had and now have
against any Releasee arising out of or in any way related to your employment
with or separation from the Companies, to any services performed for the
Companies, to any status, term or condition in such employment, or to any
physical or mental harm or distress from such employment or non-employment or
claim to any hire, rehire or future employment of any kind by the Companies, all
to the extent allowed by applicable law. This release of claims includes, but is
not limited to, claims based on express or implied contract, compensation plans,
covenants of good faith and fair dealing, wrongful discharge, claims for
discrimination, harassment and retaliation, violation of public policy, tort or
common law, whistleblower or retaliation claims; and claims for additional
compensation or damages or attorneys’ fees or claims under federal, state, and
local laws, regulations and ordinances, including but not limited to Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Worker
Adjustment and Retraining Notification Act (“WARN”), or equivalent state WARN
act, the Employee Retirement Income Security Act, and the Sarbanes-Oxley Act of
2002. You understand that this release of claims includes a release of all known
and unknown claims through the date on which this release of claims becomes
irrevocable.
Limitation of Release: Notwithstanding the foregoing, this release of claims
will not prohibit you from filing a charge of discrimination with the National
Labor Relations Board, the Equal Employment Opportunity Commission or an
equivalent state civil rights agency, but you agree and understand that you are
waiving your right to monetary compensation thereby if any such agency elects to
pursue a claim on your behalf. Further, nothing in this release of claims shall
be construed to waive any right that is not subject to waiver by private
agreement under federal, state or local employment or other laws, such as claims
for workers’ compensation or unemployment benefits or any claims that may arise
after the date on which this release of claims becomes irrevocable. In addition,
nothing in this release of claims will be construed to affect any of the
following claims, all rights in respect of which are reserved:
(a) Any payment or benefit set forth in the Agreement;
(b) Any rights as a shareholder of NCI Building Systems, Inc.;
(c) Reimbursement of unreimbursed business expenses properly incurred prior to
the termination date in accordance with policy of the Companies;
(d) Claims in respect of equity compensation owned by you or rights to any
Founders Grants or other equity awards under any Equity Plan;
(e) Vested benefits under the general employee benefit plans (other than
severance pay or termination benefits under any general plan or policy of the
Companies, all rights to which are hereby waived and released);
(f) Any claim for unemployment compensation or workers’ compensation
administered by a state government to which you are presently or may become
entitled;
(g) Any claim that either of the Companies has breached this release of claims;
and





--------------------------------------------------------------------------------



(h) Indemnification as a current or former director or officer of either of the
Companies or any of its subsidiaries (including as a fiduciary of any employee
benefit plan), or inclusion as a beneficiary of any insurance policy related to
your service in such capacity (including under any Indemnification Agreement).

